People v Torres (2014 NY Slip Op 06281)
People v Torres
2014 NY Slip Op 06281
Decided on September 23, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on September 23, 2014Mazzarelli, J.P., Renwick, Andrias, Richter, Feinman, JJ.


13008 950/97

[*1] The People of the State of New York, Respondent,
vPedro Torres, Defendant-Appellant.
Robert S. Dean, Center for Appellate Litigation, New York (Marisa K. Cabrera of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Natalia B. Bedoya-McGinn of counsel), for respondent.
Order, Supreme Court, New York County (Daniel McCullough, J.), entered on or about April 18, 2013, which denied defendant's Correction Law § 168-o(2) petition to modify his sex offender classification from level three to level one, unanimously affirmed, without costs.
Defendant failed to meet his burden under Correction Law § 168-o of presenting clear and convincing evidence that a downward modification of his risk level is warranted. Defendant made a showing of positive factors, including the fact that he did not commit any additional sex crimes in the 12 years since his release from prison. Nevertheless, in light of the seriousness of the underlying conviction, and his prior felony conviction for a sex crime, the court providently exercised its discretion in denying the downward modification (see People v Cabrera, 91 AD3d 479 [1st Dept 2012], lv denied 19 NY3d 801 [2012]). We also note that defendant did not disclose or explain three convictions that occurred after his release, including one for failure to report a change in address as required by SORA. Defendant's procedural objection to the court's disposition of the petition is unpreserved, and is in any event without merit.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 23, 2014
CLERK